Citation Nr: 0505928	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  03-17 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial disability rating in excess of ten 
percent for tinea cruris.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2001 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO).  
In that decision the RO granted service connection for tinea 
cruris, and assigned a noncompensable rating effective in 
September 1999.  The veteran disagreed with the evaluation 
assigned to that condition.  In a January 2002 rating 
decision, the RO awarded an increased evaluation of 10 
percent for the veteran's service connected tinea cruris, 
effective in September 1999.  The veteran continued to voice 
his disagreement with the percentage assigned, and perfected 
an appeal for this issue.  For good cause shown, the 
veteran's motion for advancement on the docket has been 
granted.  See 38 USCA 7107(a); 38 CFR 20.900(c) (2003).


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The veteran's tinea cruris is manifested by excoriated 
skin around the upper thighs, groin and rectal areas.   


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for tinea 
cruris are not met.  38 U.S.C.A. § 1155, 5107 (2004); 
38 C.F.R. § 4.1, 4.2, 4.118, Diagnostic Code 7822 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  The Court also held, 
however, that providing the VCAA notice to the claimant after 
the initial decision could satisfy the requirements of the 
VCAA if the timing of the notice was not prejudicial to the 
claimant.  Pelegrini, 18 Vet. App. at 121.

Here, although pre-adjudication was not provided, the RO 
notified the veteran of the information and evidence needed 
to substantiate his claim for an increased rating for his 
skin condition in a September 2002 letter.  That letter also 
informed him of the information and evidence that he was 
required to submit, the evidence that the RO would obtain on 
his behalf, and the need for the veteran to advise VA of or 
submit any additional relevant information or evidence.  The 
veteran responded to the September 2002 notice by submitting 
photos of his affected areas.

The veteran and his representative were also provided with a 
copy of the appealed rating decision, a statement of the 
case, and supplemental statements of the case.  These 
documents provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim.  In these documents the RO also 
informed them of the cumulative evidence previously provided 
to VA or obtained by VA on the veteran's behalf.  The Board 
finds that all of these documents informed the veteran of the 
evidence he was responsible for submitting, and what evidence 
VA would obtain in order to substantiate his claim.  
Quartuccio v. Principi, 16 Vet. App. at 187.

In general, the statute and regulation also provide that VA 
will also make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  

Here, the evidence associated with the claim includes the 
veteran's service medical records, VA and private treatment 
records, and VA examination reports.  The veteran has not 
alluded to the existence of any other evidence that is 
relevant to 
his claim.  The Board concludes that all relevant data has 
been obtained for determining the merits of his claim and 
that no reasonable possibility exists that 
any further assistance would aid him in substantiating his 
claim.  See 38 U.S.C.A. § 5103A (West 2002); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001); 38 C.F.R. § 3.159(c) 
(2003).  

Factual Background

A July 2001 rating decision established service connection 
for tinea cruris, at a noncompensable rate.  The veteran 
filed a notice of disagreement regarding the evaluation 
assigned in August 2001.  The RO granted an increase in the 
disability rating in January 2002 and assigned a 10 percent 
rating under Diagnostic Code 7822.  The veteran again 
appealed the assigned rating.  

During a July 2001 VA medical examination the veteran stated 
that he has flare-ups and outbreaks about three times per 
year, when the rash becomes excoriated, very pruritic, and 
sometimes infected.  During these times, he is placed on 
antibiotics, and he always uses clotrimazole, nystatin 
powder, and hydrocortisone to treat his tinea cruris.  He 
stated that these medications seem to keep the condition from 
becoming severe between flare-ups, but that the rash has 
never gone away.

Physical examination revealed no ulceration, exfoliation, or 
crusting.  There were no open areas and no infection was 
noted.  The rash was around his upper inner thighs and 
scrotum.  The affected area was light brown in color, which 
was darker than the surrounding areas.  The examiner 
diagnosed tinea cruris. 

The veteran was treated at a VA medical facility from August 
1999 to October 2001.  The veteran was seen in May, 
September, and October 2001 with complaints of itching in the 
groin area due to tinea cruris.  Physical examination in 
September 2001 noted extensive raised, reddened, uneven 
margins which were nontender.  There were no vesicles or 
plaques.  Skin was not warm and there was no infection.

A private medical report from May 2002 concerning other 
conditions found no skin rash or eczema.

In September 2002 the veteran submitted photos of his skin 
disorder, which show the discoloration of the veteran's skin 
around the upper thighs.  The veteran indicated the pictures 
do not show the lesions on his skin.  

The veteran's treatment records from Dr. C. P. from January 
2001 to October 2002 do not reveal treatment for tinea 
cruris.  

VA treatment records from September 2001 to August 2002 were 
obtained.  An August 2002 entry revealed that the veteran was 
a new patient to that physician.  Medications were reported 
as Prednisone for joint problems, but he had finished the 
medication.  He also reportedly took augmentin before dental 
treatment and for a skin rash.  Physical examination of the 
groin area revealed some linear open superficial skin 
scratches with mild erythema, but no pus or any acute 
inflammation.  A medication list dating for the period from 
July 1998 to July 2002 included ketoconazole cream, 
hydrocortisone cream, and eucerin cream.

A March 2003 letter from Dr. S. E. K. indicates that the 
veteran has had chronic tinea cruris dating back to his 
military service.  Dr. K. revealed that the veteran has 
chronic itching, burning, and pain related to this condition 
and is required to be on long term medical therapy.  No 
evidence of treatment by Dr. K. was associated with the 
claims file. 

On the veteran's May 2003 substantive appeal he indicated 
that he was placed on augmentin and amoxicillin by the VA 
medical center and he suffers from constant  itching, 
bleeding and cracking.  He reported that he has trouble 
sleeping.  He indicated that his feet shed skin, and his back 
and groin are itchy and scaly. 

The veteran was afforded a VA medical examination in July 
2003.  The veteran reported that he has suffered from flare-
ups of tinea cruris since he left service.  When there are 
flare-ups, the affected areas drain liquid.  During those 
times the veteran reported using absorbent pads, both in his 
underwear and between his legs in order to collect the 
drainage and stop it from showing through his pants.  He 
reported using nystatin cream and baby powder for his skin 
disorder.  

Physical examination revealed that the veteran had several 
scars from prior surgeries on different areas of his body, 
which were well healed.  Examination around the groin area, 
scrotum and medially on both legs revealed that the skin was 
excoriated, erythema was present, the skin was slightly 
raised, and there were scattered areas where scabs could be 
observed from healing sores.  The rectal area all the way 
between the buttocks up to the lower sacrum was excoriated, 
erythematous, and raised.  At that time the area between the 
buttocks was significantly inflamed with a slight amount of 
clear drainage.  The veteran was not wearing an absorbent pad 
at the time of the examination and there was slight clear to 
yellow drainage on his underclothes.  The examiner noted the 
veteran's tinea cruris was not in good control.  Attached 
photographs revealed a darker skin in the inner thigh area.
 



Relevant Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2003).  Separate diagnostic codes identify the 
various disabilities.  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2003).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability, as is the 
case with the veteran's major depression.  Rather, at the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found - a 
practice known as 'staged' ratings.

The Board notes that subsequent to the initiation of the 
veteran's claim, the regulations pertaining to the evaluation 
of skin disorders were revised effective August 30, 2002.  
Schedule for Rating Disabilities; The Skin, 67 Fed. Reg. 
49,590 (July 31, 2002) (codified at 38 C.F.R. § 4.118 
(2004)).  VA's General Counsel has held that where a law or 
regulation changes during the pendency of an appeal, the 
Board should first determine which version of the law or 
regulation is more favorable to the veteran.  If application 
of the revised regulation results in a higher rating, the 
effective date for the higher disability rating can be no 
earlier than the effective date of the change in the 
regulation.  38 U.S.C.A. § 5110(g).  Prior to the effective 
date of the change in the regulation, the Board can apply 
only the original version of the regulation.  VAOPGCPREC 3-
00.

Effective prior to August 30, 2002, 38 C.F.R. § 4.118, tinea 
cruris was rated analogous to eczema pursuant to Diagnostic 
Code 7806.  38 C.F.R. § 4.118 (2002).  

Diagnostic Code 7806 provided that slight, if any, 
exfoliation, exudation (oozing) or itching, if on a 
nonexposed surface or small area will be assigned a 
zero percent rating.  A 10 percent rating was assigned for 
eczema with exfoliation, exudation or itching, if involving 
an exposed surface or extensive area.  A 30 percent 
evaluation requires constant exudation or itching, extensive 
lesions or marked disfigurement.  A 50 percent evaluation 
required ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or exceptionally 
repugnant.  38 C.F.R. § 4.118,  Diagnostic Code 7806 (2002).  

Under the criteria effective from August 30, 2002, tinea 
cruris is evaluated under 38 C.F.R. § 4.118, Diagnostic Code 
7813.  Under Diagnostic Code 7813 dermatophytosis (ringworm: 
of body, tinea corporis; of head, tinea capitis; of feet, 
tinea pedis; of beard area, tinea barbae; of nails, tinea 
unguium; of inguinal area (jock itch), tinea cruris) will be 
rated as disfigurement of the head, face, or neck (DC 7800), 
scars (DC's 7801, 7802, 7803, 7804, or 7805), or dermatitis 
(DC 7806), depending upon the predominant disability.  38 CFR 
§ 4.118.

Here, the predominant disability is tinea cruris of the groin 
region, falling within the criteria for Diagnostic Code 7806.  
The revised criteria of Diagnostic Code 7806, provides that a 
10 percent rating is warranted for dermatitis or eczema that 
is at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent, 
of exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12- month period.  A 30 percent rating is warranted 
for 20 to 40 percent of the entire body or 20 to 40 percent 
of exposed areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.  More than 40 percent of the 
entire body or more than 40 percent of exposed areas 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period warrants a 60 percent rating. 


Analysis

After consideration of the evidence, the Board finds that an 
increased rating is not warranted.  Specifically, the 
evidence does not reveal constant exudation or itching, 
extensive lesions, or marked disfigurement to warrant the 
next higher rating of 30 percent under the old criteria.  

Although the veteran complained of constant itching in his 
written statements, the medical evidence does not support a 
conclusion that the itching is constant so as to warrant the 
30 percent evaluation.  Both the criteria for a 10 percent 
and a 30 percent rating require itching.  While the veteran 
clearly experiences itching, the objective evidence fails to 
show that such itching is constant.  On his July 2001 
examination, he noted he has pruritis during flare-ups, which 
occurs about 3 times per year.  At that examination, there 
was no ulceration, exfoliation or crusting.  Outpatient 
treatment records for a period from August 1999 to October 
2001 noted only three times when the veteran complained of 
itching.  A May 2003 private doctor's statement noted chronic 
itching, but did not indicate that such itching was constant.  
The veteran did not mention itching during the July 2003 VA 
examination, although oozing was noted. However, while the 
veteran does experience oozing, again, the evidence does not 
show that this oozing is constant in nature.

Under the revised criteria the veteran is not entitled to an 
evaluation in excess of 10 percent because the evidence shows 
only that the groin and inner thigh area is affected, not 20 
to 40 percent of the entire body or 20 to 40 percent of 
exposed areas.  Moreover, the evidence does not establish 
that systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required for a total duration of 
six weeks or more, but not constantly, during the past 12-
month period.  Although the veteran reported taking 
Prednisone, the VA treatment records noted this medication 
was for joint problems, not for his skin condition.  In any 
event, the evidence does not reveal that the veteran has 
taken systemic drugs (versus topical medication) for a total 
duration of six weeks or more.  Likewise, the veteran has 
reported taking antibiotics for his skin condition, but even 
if this medication does fall within the systemic therapy 
category, none of the medical evidence shows such treatment 
has been required for a total period of 6 weeks.  

Finally, although the veteran contends that other areas of 
his skin are involved, none of the objective medical evidence 
reveals a tinea rash anywhere other than in the groin/inner 
thigh area.  While the veteran did complain of itching on the 
lower extremities in October 2001, no noticeable rash was 
found. 

In summary, the Board finds that the veteran's symptoms more 
nearly approximate the criteria for the 10 rating, and that 
the preponderance of the evidence is against an increased 
rating for tinea cruris.  The Board further finds that the 10 
percent evaluation is the most disabling this condition has 
been during the course of the claim.  See Fenderson, supra.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   

ORDER

Entitlement to an initial disability rating in excess of 10 
percent for tinea cruris is denied.


	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


